United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10145
                         Summary Calendar



                         JANIS L. HORTON,

                       Plaintiff-Appellant,

                              versus

               JOSEPH B. BOGAN, Warden, Federal Medical
             Center-Carswell, in his individual capacity;
              JOHN T. RATHMAN, Associate Warden, Federal
              Medical Center-Carswell, in his individual
            capacity; LOREN THACKERA, Facilities Manager,
               Federal Medical Center-Carswell, in his
             individual capacity; TERRY DAVIS, Facilities
             Supervisor, Federal Medical Center-Carswell,
         in his individual capacity; C. STRATMAN, Clinical
           Supervisor, Federal Medical Center-Carswell, in
            his individual capacity; RANDY VASLIK, Safety
          Manager, Federal Medical Center-Carswell, in his
                         individual capacity,

                       Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-816-A
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges

PER CURIAM:*

     Janis L. Horton, federal prisoner # 05959-031, appeals the

district court’s dismissal of her civil rights action brought


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10145
                                -2-

against federal employees pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) for

failure to effect timely service of the defendants under FED. R.

CIV. P. 4(m).   Horton has not established that the district court

abused its discretion in dismissing this lawsuit.     See Systems

Signs Supplies v. United State Dep’t of Justice, 903 F.2d 1011,

1013 (5th Cir. 1990).   Consequently, the judgment of the district

court is AFFIRMED.